Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Status of Claims
In the documents filed on 03/17/2022: 
Claim(s) 1, 8, and 15 (and by extension its/their dependents) have been amended. It is noted that in the documents filed on 03/17/2022 claims 8 and 15 are listed as “previously presented” however this appears to be a typographical error as amendments are present in the claims. For the sake of this action the claims are treated as amended. 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 is/are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not appear to teach:
1. (Currently Amended) A system for generating instructions for a vehicle to navigate an unsignaled intersection, the system comprising: 
a memory that stores instructions for executing processes for generating instructions for navigating the unsignaled intersection; and 
a processor configured to execute the instructions, wherein the processes comprise: 
generate an expected return over a sequence of actions of the vehicle; 
determine an optimal policy by selecting an action with a maximum value for the vehicle, wherein the action is selected from a plurality of randomly selected actions; 
execute dynamic frame skipping by selecting to skip a value of frames for a time period of captured frames to expedite learning a repeated action of the vehicle; 
prioritize an experience replay by utilizing a first experience replay buffer based on off-policy learning and a second experience replay buffer based on them off-policy learning to break correlations between sequential steps of the vehicle, wherein the first experience replay buffer is associated with positive experiences and the second experience replay buffer is associated with neutral or negative experiences; 
generate a plurality of state-action representations based on at least one of the expected return, the optimal policy, the dynamic frame skipping, or the prioritized experience replay; 
generate the instructions for navigating the unsignaled intersection based on the plurality of state-action representations; and 
transmit the instructions for navigating the unsignaled intersection to the vehicle such that the vehicle executes the instructions to navigate the unsignaled intersection.

The closest prior art of record is believed to be Balakrishnan (US 2019/0299978) which talks about a replay buffer but is not for navigating an unsignaled intersection and does not explicitly recite that there are two replay buffers which handle off-policy learning, one for positive experiences and one for negative experiences. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665